Citation Nr: 1043650	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-04 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for amputation of the left 5th 
toe as a residual of squamous cell carcinoma, claimed as due to 
exposure to cellulube.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from July 1962 to March 
1984.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2010, the Board remanded this matter to the RO for 
additional development.  After completing the requested actions, 
the RO continued the denial of the claim and returned the matter 
to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The evidence first shows that the Veteran complained of left 
toe symptoms in 2004, and that he was diagnosed with squamous 
cell carcinoma of the left toe in 2005, more than 20 years after 
service.

3.  The probative medical opinion evidence that addresses the 
question of whether there exists a medical nexus between an 
amputation of the left 5th toe as a residual of squamous cell 
carcinoma, claimed as due to exposure to cellulube, and service 
weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for amputation of the left 
5th toe as a residual of squamous cell carcinoma, claimed as due 
to exposure to cellulube, are not met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, January 2006 and January 2008 letter provided 
notice to the Veteran of the evidence and information needed to 
substantiate his claim for service connection on appeal.  These 
letters also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what information 
and evidence would be obtained by VA.  These letters further 
requested that the Veteran submit any additional information or 
evidence in his possession that pertained to his claim.  The 
January 2008 letter provided the Veteran with information 
regarding disability ratings and effective dates consistent with 
Dingess/Hartman.
 
After issuance of the above letters, and proving the Veteran and 
his representative additional opportunity to respond, the RO 
readjudicated the issue on appeal in November 2008 and July 2010 
SSOCs.  Hence, the Veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical records, 
medical articles, fellow service member statements, and the 
report of an April 2010 VA examination.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran as well as by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Service connection for some disorders, including cancer, may be 
presumed to have been incurred in service if shown to a 
compensable degree within 1 year after separation from qualifying 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137.

The Veteran seeks service connection for amputation of the left 
5th toe as a residual of squamous cell carcinoma that he contends 
is due to exposure to cellulube.  He contends that he was 
required to clean up leaks of cellulube from the hydraulic system 
while stationed on the U.S.S. Nimitz and in carrying out this 
duty, his feet, shoes, pants, and hands were soaked in cellulube.

Service treatment records show that the Veteran complained of and 
was treated for a sore on his left toe.  His November 1983 
retirement medical examination performed at Sewells Point Medical 
Center that reflects that the Veteran had bilateral foot problems 
including left foot, little toe nail gone, and it was noted that 
both feet have fungus "due to cellulube?"

A December 2004 medical record from Affiliated Podiatrists, P.C., 
reflects that the Veteran was seen for complaints of chronic 
pain, fifth toe, on the left foot.  

A February 2005 medical record from Affiliated Podiatrists, P.C., 
reflects that the Veteran underwent elective surgery of the left 
fifth toe.  The diagnosis was exostosis with recurring lesion 
fifth toe left foot.  
 
A February 2005 private medical record reflects that the Veteran 
was diagnosed with squamous cell carcinoma (skin cancer). 

A March 2005 private operative report reflects that the Veteran 
was diagnosed with squamous cell carcinoma of the left little toe 
and that he underwent amputation.  

The Veteran submitted a copy of an article regarding small animal 
exposure to organophosphate ester hydraulic fluids and the 
concern for neurotoxicity reactions. 

In a July 2006 letter, K.A.R., M.D., indicated that based on 
medical literature, there is a possibility that the Veteran's 
exposure to cellulube, a carcinogen, may have resulted in the 
amputation of the left 5th toe as a residual of squamous cell 
carcinoma.

In December 2007, the Veteran submitted letters from fellow 
service members confirming that at times, the Veteran was 
required to wade into elevator shafts that were flooded with 
cellulube while serving onboard the U.S.S. Nimitz.

An April 2010 VA examination report reflects that the claims file 
was reviewed and the examiner discussed the pertinent evidence of 
record.  The VA examiner noted that the claims file documented 
the Veteran's exposure to Cellulube as well as treatment for a 
recurring sore on his left toe during service.  The VA examiner 
opined that it is less likely as not (less than 50/50 
probability) that the Veteran's skin cancer was caused by or a 
result of exposure to Cellulube.  He provided a detailed 
rationale noting that there were two "Cellulube" formulations 
used by the United States Navy; the original formulation, 
containing organic esterases which have been shown to be 
carcinogenic and a later product, with the offending agents 
removed.  The VA examiner stated that he has personal knowledge 
of this particular substance, since it was used as a classroom 
study at the United States Navy Aeromedical Institute where he 
attended flight surgeon training and completed a residence in 
preventive medicine.  Cellulube, in its original formulation, was 
considered a weak carcinogenic agent and, as such, was replaced 
in the mid-1980's aboard Nimitz-class aircraft carriers.  The 
story that the Veteran tells has been confirmed by witness 
statements and is very likely, based on the VA examiner's 
personal knowledge of elevator maintenance procedures.  However, 
the Veteran's exposure was up to his ankles on both feet.  He 
asked why then did the exposure lead to malignancy on one toe as 
opposed to all the other potential sites?  He concluded that 
there is no satisfactory explanation for this apparent random 
event.  In order to affirm causality, there should be a direct 
relationship between exposure and disease.  Since there seems to 
be no direct link, the VA examiner stated he selected less 
likely.  Could Cellulube exposure cause skin cancer, the VA 
examiner responded that yes it could.  Did it in this case, the 
VA examiner opined that was not very likely.  

After carefully considering the pertinent evidence, the Board 
finds that the preponderance of the evidence weighs against the 
claim.

In this case, while post-service medical records show that the 
Veteran was diagnosed with squamous cell carcinoma resulting in 
amputation of the left 5th toe in 2005, the Board points out that 
the passage of many years between discharge from active service 
and the medical documentation of a claimed disability, in this 
case more than 20 years, is a factor that tends to weigh against 
a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

In this case, the only favorable medical nexus evidence is in a 
July 2006 letter from Dr. K.A.R. in which she indicated that 
based on medical literature, there is a possibility that the 
Veteran's exposure to cellulube, a carcinogen, may have resulted 
in the amputation of the left 5th toe as a residual of squamous 
cell carcinoma.  The Board finds that Dr. K.A.R.'s statement 
lacks probative value because it is an opinion of mere 
possibility and not probability.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(a physician's statement that the Veteran may have been having 
some symptoms of multiple sclerosis for many years prior to the 
date of diagnosis also implied "may or may not" and was deemed 
speculative).  The Court has held that a medical statement using 
such terms as "possible" and "could have," without supporting 
clinical data or other rationale, is too speculative in order to 
provide the degree of certainty required for medical nexus 
evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

By contrast, as discussed in detail above, the Board finds that 
the April 2010 VA examiner's opinion constitutes probative 
evidence on the medical nexus questions-based as it was on review 
of the Veteran's documented medical history and assertions, 
examination, and consideration of medical literature and the 
examiner's medical training specific to cellulube exposure.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470- 471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board).  Significantly, 
neither the Veteran nor his representative has presented or 
identified any contrary medical opinion that would, in fact, 
support the claim for service connection on appeal.  The Board 
also points out that VA adjudicators are not free to ignore or 
disregard the medical conclusions of a VA physician, and are not 
permitted to substitute their own judgment on a medical matter.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. 
Derwinski, 1 Vet. App. 66 (1991).

It is noted that the record includes various internet articles 
that the Veteran has submitted in support of his claim.  The 
submissions provide medical information that is very general in 
nature and does not address the specific facts of the Veteran's 
claim before the Board.  As this generic medical journal or 
treatise evidence does not specifically state an opinion as to 
the relationship between the Veteran's amputation of the left 5th 
toe as a residual of squamous cell carcinoma and service,  it is 
insufficient to establish the element of medical nexus evidence.  
See Sacks v. West, 11 Vet. App. 314 (1998).

The only other evidence of record supporting the Veteran's claim 
is his own lay statements and those from fellow service members.  
The Veteran is competent to report the symptoms he experienced in 
service and thereafter, and his fellow service members are 
competent to report what they have witnessed.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  In this 
case, even if the Veteran's statements could be read as claiming 
continuity of symptomatology since service, such history is 
substantially rebutted by the complete absence of complaints of 
left toe problems until more than 20 years after service, and the 
probative April 2010 VA examination opinion.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006).

Moreover, while the Veteran's contentions as to etiology of the 
squamous cell carcinoma resulting in the amputation of the left 
5th toe have been considered, it is noted that he is competent as 
a lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, there 
is no evidence of record that he has specialized medical 
knowledge to be competent to offer medical opinion as to cause or 
etiology of the claimed disability.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For all the foregoing reasons, the claim for service connection 
for amputation of the left 5th toe as a residual of squamous cell 
carcinoma, claimed as due to exposure to cellulube, must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent and probative evidence does not support the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for amputation of the left 5th toe as a 
residual of squamous cell carcinoma, claimed as due to exposure 
to cellulube, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


